       Case 7:20-cv-00253 Document 28 Filed on 12/17/20 in TXSD Page 1 of 4
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                   December 17, 2020
                                UNITED STATES DISTRICT COURT
                                                                                                    David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      §
2.574 ACRES OF LAND, more or less, IN §
                                        CIVIL ACTION NO. 7:20-cv-00253
STARR COUNTY, TEXAS; OCIEL            §
MENDOZA; MARTHA N. MENDOZA; §
INTERNAL REVENUE SERVICE; and         §
AMEIDA SALINAS, Starr County Tax      §
Assessor-Collector,                   §
                                      §
      Defendants.                     §

                                         OPINION AND ORDER

         The Court now considers the “Notice of Disclaimer Executed by Ameida Salinas, Starr

County Tax Assessor-Collector.”1 The Court also considers the “Opposed Motion of the United

States of America for Order of Immediate Possession.”2 Defendants have been served3 but have

not filed a response and the time for doing so has passed, rendering Plaintiff United States’

motion unopposed by operation of this Court’s Local Rule.4 After considering the disclaimer and

motion, the record, and relevant authorities, the Court DISMISSES Ameida Salinas and

GRANTS Plaintiff’s motion for immediate possession.




1
  Dkt. No. 27.
2
  Dkt. No. 26.
3
  Dkt. Nos. 6–7, 22, 24.
4
  LR7.4 (“Failure to respond to a motion will be taken as a representation of no opposition.”).


1/4
      Case 7:20-cv-00253 Document 28 Filed on 12/17/20 in TXSD Page 2 of 4




    I. BACKGROUND

        This is an eminent domain case commenced under the Declaration of Taking Act5

concerning Tract RGV-RGC-9000, which is 2.574 acres of land in Starr County, Texas, as more

particularly described in the United States’ Schedules C and D (the Subject Property). 6 Plaintiff

United States initiated this case on September 1, 2020, with its complaint, declaration, and notice

of condemnation.7 The United States seeks in this case a fee simple interest over the Subject

Property,

        subject to existing easements for public roads and highways, public utilities,
        railroads, and pipelines; and subject to the mineral interests of third parties;
        excepting and reserving to the Grantor all interests in minerals and appurtenant
        rights for the exploration, development, production and removal of said minerals;
        Reserving to the owners of the lands identified in the following Warranty Deed
        with Vendor’s Lien Document No. 2009-286148, Official Records of Star County
        (O.R.S.C.) reasonable access to and from the owners’ lands lying between the Rio
        Grande River and the border barrier through opening(s) or gate(s) in the border
        barrier between the westernmost mark labeled “Beginning” and easternmost mark
        labeled “Ending” depicted on the [Schedule E map]; Excepting and excluding all
        interests in water rights and water distribution and drainage systems, if any,
        provided that any surface rights arising from such water rights or systems are
        subordinated to the United States’ construction, operation and maintenance of the
        border barrier.8

The United States intends to use its fee simple interest “to construct, install, operate, and

maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and related

structures designed to help secure the United States/Mexico border within the State of Texas.”9

On September 8, 2020, the United States deposited $93,261.00 in estimated just compensation

into the Court’s registry for the taking.10 The United States subsequently filed the instant motion




5
  See 40 U.S.C. §§ 3111–18.
6
  Dkt. No. 1-1 at 5–11.
7
  Dkt. Nos. 1–3.
8
  Dkt. No. 1-1 at 13.
9
  Id. at 4.
10
   Dkt. No. 5.


2/4
       Case 7:20-cv-00253 Document 28 Filed on 12/17/20 in TXSD Page 3 of 4




for an order of possession, which is ripe for consideration. However, the Court first turns to

Ameida Salinas’s disclaimer.11

     II. DISCLAIMER

        On December 16, 2020, the United States filed the instant notice of disclaimer. In the

disclaimer, Defendant Ameida Salinas, in her capacity as Starr County Tax Assessor-Collector,

“disclaims any right, title, claim or interest” in the Subject Property and disclaims any right to

just compensation to be paid for the Subject Property and requests to be dismissed from this

action.12

        Under Federal Rule of Civil Procedure 71.1(i)(2), the Court may at any time dismiss an

unnecessarily or improperly joined Defendant, or any Defendant that has no interest in the

property to be condemned.13 The Court reviewed the disclaimer and finds it to be duly executed.

The Court thus finds good cause for dismissing the disclaimed Defendant from this case and

accordingly DISMISSES Ameida Salinas, Starr County Tax Assessor-Collector from this case

and instructs the Clerk of the Court to terminate this Defendant as a party to this case.

     III. MOTION FOR IMMEDIATE POSSESSION

        “The United States moves for an order requiring all defendants to this action and all

persons in possession or control of the [Subject Property] to immediately surrender possession of

the condemned estate to the United States.”14 The United States requests the Court grant its

motion “on an expedited basis”15 and argues that it has already incurred over $1 million in delay

costs.16 However, the Executive Order directing the United States to acquire border property


11
   Dkt. No. 27.
12
   Dkt. No. 27-1 at 1.
13
   FED. R. CIV. P. 71.1(i)(2); see id. advisory committee’s note to 1951 amendment (“[T]he court may at any time
drop a defendant who has been unnecessarily or improperly joined as where it develops that he has no interest.”).
14
   Dkt. No. 26 at 1.
15
   Id. at 2, ¶ 2.
16
   Id. at 5, ¶ 10.


3/4
         Case 7:20-cv-00253 Document 28 Filed on 12/17/20 in TXSD Page 4 of 4




issued in January 201717 and Congress appropriated funds for the taking in February 2019. 18 The

United States’ delay until November 2020 to file its motion for possession is not within the

Court’s control and its “delay in acting upon orders to acquire property and construct a border

barrier do not create an emergency for this Court.”19 The Court has repeatedly expressed its

dissatisfaction with the United States’ requests for expedited relief.20 The United States is not

entitled to expedited relief, and should cease requesting such relief without good cause.

          Nevertheless, under the Declaration of Taking Act, because the United States filed the

appropriate documentation and deposited estimated just compensation for the taking, the United

States is entitled to immediate possession of the fee simple interest over the Subject Property as

described above.21 The Court GRANTS Plaintiff’s motion22 and ORDERS all people or entities

in possession or control of the Subject Property to surrender such possession or control to the

extent it interferes or is inconsistent with the United States’ fee simple interest granted by this

order.

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 17th day of December 2020.


                                                            ___________________________________
                                                                         Micaela Alvarez
                                                                    United States District Judge

17
   Exec. Order No. 13,767, 82 Fed. Reg. 8,793 (Jan. 25, 2017).
609, 3 C.F.R. § 586 (1971–1975), reprinted as amended in 3 U.S.C. § 301 app. at 404–07 (2006).
18
   Consolidated Appropriations Act, 2019, Pub. L. No. 116-6, div. A, title II, 133 Stat. 13, 17 (2019).
19
   United States v. 0.227 Acres of Land, No. 7:20-cv-77 (S.D. Tex. July 17, 2020), Dkt. No. 18 at 3 (Alvarez, J.).
20
   See United States v. 11.580 Acres of Land, No. 7:20-cv-165 (S.D. Tex. Sept. 3, 2020), Dkt. No. 14 at 2 (Alvarez,
J.) (“The United States files identical motions for immediate possession in nearly every land condemnation case
before this Court, none of which provide any argument as to the immediacy of the motion.”).
21
   40 U.S.C. § 3114(b)(1) (“On filing the declaration of taking and depositing in the court, to the use of the persons
entitled to the compensation, the amount of the estimated compensation stated in the declaration, title to the estate or
interest specified in the declaration vests in the Government.”); see Kirby Forest Indus. v. United States, 467 U.S. 1,
5 (1984) (“Title and right to possession thereupon vest immediately in the United States.”); United States v. Miller,
317 U.S. 369, 381 (1943) (“The purpose of the statute is . . . to give the Government immediate possession of the
property . . . .”).
22
   Dkt. No. 26.


4/4
